Dismissed and Memorandum Opinion filed September 1, 2005








Dismissed and Memorandum Opinion filed September 1,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00823-CV
____________
 
DYNACQ
HEALTHCARE, INC. and 
VISTA MEDICAL CENTER HOSPITAL,
Appellants
 
V.
 
LARRY FRASIER,
Appellee
 

 
On Appeal from the
127th District Court
Harris County, Texas
Trial Court Cause
No. 04-72346
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a an interlocutory order signed July
22, 2005.  On August 26, 2005, appellants
filed an unopposed  motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  Appellants included with their motion a
certified copy of an order signed August 25, 2005, granting appellee=s non-suit as to these appellants in
the underlying action.  Therefore, the
appeal has been rendered moot. 
Appellants= motion is granted.
Accordingly, the appeal is ordered dismissed.




 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 1, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.